Territory of Michigan in the supreme court of the territory of the term of nov® 1806—
Henry Conner and Francis Gray were attached to answer unto Tobias Newcommer in a plea of Trespass on the Case whereupon the said Tobias by *109E Brush his atty complains for that whereas the said Henry & Francis on the first day of October in the year of our Lord 1806 at the River Huron in the Territory aforesaid were indebted to the said Tobias in the sum of one thousand dollars money of the United States for the work and Labor care and diligence of the said Tobias by him before that time done performed and bestowed in and about the business of the said Henry & Francis in building and erecting for the said Henry & Francis a certain water grist and saw mill and also a certain Distillery and other necessary Utensials on the River Huron in the Territory aforesaid at the rate of two dollars per day for the Term of five hundred days and at the special instance & request of the said Henry & Francis and also for diverse materials and other necessary things by the said Tobias found, procured and and applied in and about that work at the like request of the said Henry & Francis and being so indebted they the said Henry & Francis in consideration thereof afterwards towit on the same day and year aforesaid at the River Huron in the territory aforesd undertook and faithfully promised the said Tobias to pay him the said last mentioned sum of money when they the said Henry & Francis should be thereto afterwards requested—And whereas afterwards towit on the same day and year aforesd at the River Huron in the Territory aforesd in consideration that the said Tobias at the like special instance and request of the said Henry & Francis had before that time done performed and bestowed other his work and labor care and diligence in and about other the business of the said Henry & Francis in building and erecting other certain water grist and saw mills, and also other Distilleries and necessary utensials for the said Henry & Francis and had before that time found procured and used and applied diverse other materials and other necessary things in and about that business they the said Henry and Francis then & there undertook and faithfully promised the said Tobias to pay him so much money as he therefor reasonably deserved to have for the same when they the said Henry & Francis should be thereto afterwards requested and the said Tobias avers that he therefor reasonably deserved to have of the said Henry & Francis for the same other one thousand dollars of like money of the United States towit at the River Huron in the Territory aforesaid whereof the said Henry & Francis afterwards towit on the same day and year aforesaid there had notice—and whereas the said Henry & Francis afterwards towit on the same day and year aforesaid at the River Huron in the Territory aforesaid was indebted to the said Tobias in other sum of one hundred dollars money of the United States for the work and labor care and diligence of the said Tobias before that time done performed and bestowed in and about the attending to and other cares had of a certain water grist mill of the said Henry & Francis and for the said Henry & Francis and at their special instance and request and being so indebted they the said Henry and Francis in Consideration thereof afterwards *110towit on the same day and year aforesaid at the River Huron then and there undertook and faithfully promised the said Tobias to pay him the said last mentioned sum of money when they the said Henry & Francis should be thereunto requested-—And whereas afterwards towit on the same day and year aforesaid at the River Huron aforesaid in Consideration that the said Tobias at the like special instance and request of the said Henry & Francis had before that time done performed and bestowed other his work and labor care and diligence in and about other his attendance given in and about other the business of the said Henry & Francis in attending and diligently preserving other the Mills of the said Henry & Francis and for the said Henry & Francis and at their special instance and request in consideration whereof the said Henry & Francis then and there undertook and faithfully promised the said Tobias to pay him so much money as he therefor reasonably deserved to have for the same when they the said Henry & Francis should be thereunto afterwards requested and the said Tobias avers that he therefor reasonably deserves to have of the said Henry & Francis for the same other sum of one hundred dollars Money of the said United States whereof the said Henry & Francis afterwards towit on the same day and year aforesaid at the river Huron aforesaid there had notice
And whereas the said Henry & Francis afterwards towit on the same day and year aforesaid at the River Huron aforesaid was indebted to the said Tobias in other sum of five hundred dollars money as aforesaid for money by the said Tobias before that time paid laid out and expended for the said Henry & Francis and at their special instance and request and being so indebted they the said Henry & Francis in consideration thereof afterwards towit on the same day and year aforesaid at the River Huron aforesaid then and there undertook and faithfully promised the said Tobias to pay him the said last last mentioned sum of money when they the said Henry & Francis should be thereto afterwards requested— And whereas the said Henry & Francis afterwards towit on the same day and year aforesaid at the River Huron aforesaid in the Territory aforesd was indebted to the said Tobias in other sum of five hundred dollars money as aforesaid for money by the said Henry & Francis before that time lent and advanced to the said Henry & Francis and at their special instance and request and being so indebted they the said Henry & Francis in consideration thereof afterwards towit on the same day and year aforesaid at the River Huron aforesaid undertook and faithfully promised the said Tobias to pay him the said last mentioned sum of money when they the said Henry & Tobias should be thereto afterwards requested—Yet the said Henry & Francis in no wise regarding their aforesaid several promises and undertaking so by them made in their behalf as aforesaid but contriving and fraudulently intending craftily and subtally to deceive and defraud the said Tobias in this behalf hath not as yet paid the said Tobias *111the said several sums of money or any part thereof altho so to do they the said Henry & Francis were requested by the said Tobias afterwards towit on the same day and year aforesaid and often afterwards towit at the River Huron in the Territory aforesaid but they to pay the same have hitherto entirely refused and still do refuse to the damage of the said Tobias as he says fifteen hundred dollars and thereof to recover the same with costs he brings suit &c and hath pledges towit—Jn° Doe & Richd Roe— E Brush atty
Territory aforesaid ss— Tobias Newcommer puts in his place E Brush his Atty ag1 Henry Conner & Francis Gray in the plea aforesaid—

[In the handwriting of Elijah Brush]